DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5, 8-13, 16-19, and 21 are submitted for examining.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/27/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 10-13, and 16  are objected to because of the following informalities:  in the claims  “the UE” should be “the rely UE”. Appropriate correction is required.
Claims 1 and 9 are objected to because of the following informalities:  in lines 15 and 14 respectively,   “a remote UE” should be “the remote UE”. Appropriate correction is required.

Examiner Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Examiner Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20170048822), in view of Xu et al (US20200305139), in further in view of Kim et al (US20200267799).

	Regarding claim 1, the cited reference lee discloses a method (¶0007 discloses a method for indicating a device-to-device (D2D) resource pool in a wireless communication system) comprising: receiving higher layer configuration information from a serving base station by a relay user equipment (UE) over a downlink connection (¶0115 discloses that the first UE may receive SIB. The SIB sent by the base station eNB (See fig. 12 below)), wherein the higher layer configuration information comprises a resource pool configuration related to sidelink transmissions between the relay UE and one or more remote UEs (¶0115 discloses that the SIB including SA resource pool for D2D TX/RX between D2D group first/second/third UEs); establishing sidelinks between the relay UE and the one or more remote UEs (¶0093 discloses performing a D2D operation based on the selected D2D resource pool and ¶0115 and
Fig. 12 discloses  D2D TX/RX between D2D group first/second/third UEs) , wherein the one or more remote UEs belong to a relay UE group served by the same base station (Fig. 12 discloses that D2D group first/second/third UEs are serviced by the same base station eNB); forwarding the higher layer configuration information to each of the remote UEs in the relay UE group (¶0115 discloses that the first UE may forward the received SIB to other UEs in the D2D group).

	
    PNG
    media_image1.png
    277
    662
    media_image1.png
    Greyscale

However, Lee does not explicitly teach wherein the higher layer configuration information comprises a connection configuration for a connection between the serving base station and one or more remote UEs via the relay UE and selecting a radio resource within the resource pool configuration for data transmission to a remote UE within the relay UE group, wherein the selection is based on decoding of sidelink control information, sidelink measurements, and detection of sidelink transmission.
In an analogous art Xu teaches the higher layer configuration information comprises a connection configuration for a connection between the serving base station and one or more remote UEs via the relay UE (¶0176 discloses that the relay user equipment may be associated with multiple remote user equipments, and the multiple remote user equipments may be associated with multiple relay user equipment. The association relationship between the remote user equipment and the relay user equipment may be configured by a high layer, and related remote user equipments, relay user equipments and base stations are notified of the association relationship in advance).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Xu to implement semi-persistent scheduling between a remote user equipment and a relay user equipment. However, Xu does not explicitly teach selecting a radio resource within the resource pool configuration for data transmission to a remote UE within the relay UE group, wherein the selection is based on decoding of sidelink control information, sidelink measurements, and detection of sidelink transmission.
In an analogous art Kim teaches selecting a radio resource within the resource pool configuration for data transmission to a remote UE within the relay UE group, wherein the selection is based on decoding of sidelink control information, sidelink measurements, and detection of sidelink transmission (¶0176 discloses that the relay user equipment may be associated with multiple remote user equipments, and the multiple remote user equipments may be associated with multiple relay user equipment. The association relationship between the remote user equipment and the relay user equipment may be configured by a high layer, and related remote user equipments, relay user equipments and base stations are notified of the association relationship in advance).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kim where sidelink configuration is used for link setup and resource selection between D2D devices and to identify occupied SL (sidelink) resources.

	Regarding claims 2, 10, and 18, the combination of lee, Xu, and Kim discloses all limitations of claims 1, 9, and 17 respectively. Lee further discloses wherein the one or more remote UEs in the relay UE group are out-of-coverage and have no direct connections with the serving base station (¶0088 discloses that UEs of the group out of the cell coverage may transmit and receive D2D SA based on the preconfigured D2D resource pool).

	Regarding claims 3, 11, and 19, the combination of lee, Xu, and Kim discloses all limitation of claims 2, 10, and 18 respectively. Lee further discloses wherein the relay UE further forwards at least one of system information and paging messages broadcasted from the serving base station to the one or more remote UEs (¶0115 discloses that the first UE may forward the received SIB to other UEs in the D2D group).

	Regarding claims 4 and 12, the combination of lee, Xu, and Kim discloses all limitations of claims 1 and 9 respectively. Lee further discloses wherein the resource pool configuration comprises a single resource pool to be shared by the sidelinks between the relay UE and the one or more remote UEs within the relay UE group (¶0086 discloses that UEs may be provided with a resource pool (time and frequency) from which they choose resources for transmitting D2D communication).

Regarding claim 9, the claim is drawn to a User Equipment (UE) performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 17, the claim is drawn to a method performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20170048822), in view of Xu et al (US20200305139), in further in view of Kim et al (US20200267799), in further view of Freda et al (US20180092017).

	Regarding claims 5 and 13, the combination of lee, Xu, and Kim discloses all limitations of claims 1 and 9 respectively. However, the combination does not explicitly teach wherein the resource pool 
configuration comprises a corresponding resource pool to each sidelink between the relay UE and each remote UE within the relay UE group.
In an analogous art Freda teaches wherein the resource pool configuration comprises a corresponding resource pool to each sidelink between the relay UE and each remote UE within the relay UE group (¶0209 discloses that scheduling resources for D2D communications may be achieved through resource pool configuration with segregation of resource pools…The mobile relay WTRU may segregate the resource pools to different remote WTRUs or groups of remote WTRUs. The mobile relay WTRU may autonomously select several sub-pools from the pool(s) configured by the eNB. The mobile relay WTRU may configure different remote WTRUs separately with the sub-pools that the mobile relay WTRU selected from the pool(s) configured by the eNB).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Freda where the mobile relay WTRU may determine the amount of resources to allocate to a different remote WTRU based on expected traffic from the remote WTRU (Freda, ¶0209).

Claims 8, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20170048822), in view of Xu et al (US20200305139), in further in view of Kim et al (US20200267799), in further view of Hong et al (US20200389900).

Regarding claims 8 and 16, the combination of lee, Xu, and Kim discloses all limitations of claims 1 and 9 respectively. the combination does not explicitly teach wherein the relay UE receives a scheduling request from a remote UE and in response selects the radio resource within the resource pool configuration for the remote UE.
In an analogous art Hong discloses wherein the relay UE receives a scheduling request from a remote UE and in response selects the radio resource within the resource pool configuration for the remote UE (¶0144 discloses that the relay UE may dynamically select, for the remote UE, a portion of the resource pool for the sidelink configured therefor according to a request of the remote UE).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Hong where scheduling request/grant for sidelink resource allocation should be exchanged between the base station and the remote UE through the relay UE. However, this causes unnecessary signaling and power consumption (Hong, ¶0008).

Regarding claim 21, the combination of lee, Xu, and Kim discloses all limitation of claim 17. However, the combination does not explicitly teach wherein the remote UE sends a scheduling request to the relay UE and in response receives the radio resource for data transmission.
In an analogous art Hong teaches wherein the remote UE sends a scheduling request to the relay
UE and in response receives the radio resource for data transmission (¶0144 discloses that the relay UE may dynamically select, for the remote UE, a portion of the resource pool for the sidelink. Further, the relay UE may select/configure a portion of the resource pool for the sidelink configured therefor for a plurality of connected remote UEs).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Hong where the relay UE configures sidelink transmission and reception resources for the remote UE in order to reduce power consumption and signaling overhead caused by scheduling requests/grants exchanged between a remote UE and a base station, (Hong, ¶0122).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP ~ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462